Candler, J.
Where the report of an -auditor is filed after the time provided by the order of court referring the case to him, the remedy of the party objecting to the finding of the auditor is to file exceptions to the report in the court in which the case is being tried. Peavy v. McDonald, 119 Ga. 865. It is too late, after the auditor’s report has been passed upon by the judge of the superior court, and the judgment of that court brought here by bill of exceptions and affirmed, to raise the question of the jurisdiction of the auditor to file his report after the time allowed by the order, by a petition for injunction seeking to restrain the enforcement of the judgment of the superior court. Civil Code, § 3742.

Judgment affirmed.


All the Justices concur.